Title: Editorial Note
From: 
To: 

In 1784 and 1785 the absence of any treaties between the United States and the Barbary States produced a crisis when Morocco and Algiers seized American ships. Congress’ decision in March 1785 to resolve that problem, at the behest of the commissioners and the emperor of Morocco, opened a new chapter in the nation’s diplomacy. The documents presented here indicate the basis upon which the negotiations would be conducted, and the problems inherent in American diplomats’ undertaking negotiations far removed in time and distance from Congress. They also show the difficulties resulting from placing responsibility for negotiations in the hands of joint commissioners located in different cities—Paris and London—who were forced to delegate the actual negotiations to agents—Thomas Barclay and John Lamb—operating at a considerable distance from their superiors. With the exception of the letters to the loan consortium, William Carmichael, the Comte de Vergennes, and the supplemental instructions to Lamb, all of the documents printed here are to or for Barclay. This is because, in all but the supplemental instructions, the documents carried by the two men were identical except for differences resulting from the country for which they were bound. But most importantly, only Barclay’s mission to Morocco actually resulted in a treaty, that of 1786 (Miller, TreatiesTreaties and Other International Acts of the United States of America, ed. Hunter Miller, Washington, D.C., 1931–1948; 8 vols., 2:185–227). In May 1784 Congress appointed John Adams, Benjamin Franklin, and Thomas Jefferson to a new joint commission to negotiate commercial treaties. In addition to European nations, they were authorized to conclude agreements with the North African states of Algiers, Morocco, Tripoli, and Tunis (vol. 16:193–202, 590, 591). As a practical matter, however, it was impossible for the commissioners to travel to North Africa, and they lacked both the power to appoint an agent to negotiate the treaties on the spot as well as the funds necessary to finance the negotiations. For these reasons, as well as the low priority such negotiations had in August 1784, when the new commission arrived, the commissioners did not notify the Barbary States of their new powers. Priorities changed in October 1784 when Moroccan forces captured the American brig Betsy. The capture resulted largely from the Moroccan emperor’s frustration at the United States’ failure to open negotiations for a treaty despite his previous overtures. When news of the capture and the imprisonment of the Betsy’s crew reached Paris, the commissioners were spurred to act. They directed Carmichael, chargé d’affaires at Madrid, to seek Spanish assistance in obtaining the release of the vessel and its crew. They consulted the French government regarding the best way to proceed with negotiations, and undertook the collection of information concerning previous negotiations between the Barbary States and European nations. In March and April 1785 the commissioners reported their findings to John Jay, together with their views on the necessity for and difficulty of negotiations with the North African powers (vol. 16:568–569; commissioners to Jay, 13 April, above). Congress too received news of the capture and the emperor’s frustration and acted even before the commissioners’ letters reached New York. In a letter of 11 March, Jay informed the commissioners that Congress had that day issued new commissions for negotiations with the Barbary States. Congress authorized the commissions in its resolutions of 14 February wherein it authorized the commissioners to appoint an agent to go to North Africa, and it appropriated $80,000 from the Dutch loans to finance the negotiations. Jay’s letter, with its enclosed commissions, instructions, and supporting documents, was entrusted to Lamb, who did not reach Paris until 18 September (vol. 16:559–566; from Jefferson, 19 Sept., below). The commissioners first learned of Congress’ action in late May and early June from Jay’s 13 April letter to Adams, above. In anticipation of Lamb’s arrival, Franklin, soon to return to America, produced preliminary notes for a draft treaty to be used in any negotiations that took place, but until early September little else was done (from Jefferson, 6 Aug., note 1, above). Then the issue of negotiations took on new urgency when news arrived of Algiers’ capture of the Maria from Boston and the Dauphin from Philadelphia (No. VIII, below). Frustrated at Lamb’s failure to appear and determined to wait no longer, Jefferson, with Adams’ concurrence, decided to appoint Barclay as the commissioners’ agent to negotiate treaties with Algiers, Morocco, Tripoli, and Tunis. Thus it was that on 4 September Jefferson sent David Salisbury Franks to London with drafts of Barclay’s letter of credence, inquiries to be made during his residence in Morocco, and instructions for conducting the negotiations. Adams turned the drafts into fair copies for Jefferson’s signature and, also at Jefferson’s request, prepared letters to Carmichael, Vergennes, and the Amsterdam bankers responsible for the 1782 and 1784 Dutch loans (Nos. I, II, III, IV, V, and VII, all below). With the exception of the letter to the bankers, Adams sent those documents to Jefferson with his letter of 15 September 1785, but by the time they reached Paris, Lamb had arrived and the commissioners were forced to consider anew how and by whom the Barbary negotiations would be conducted. Lamb, a Norwich, Connecticut, merchant and ship-owner, had experience on the North African coast and had solicited Congress’ appointment to negotiate with the Barbary States. Congress did not grant his request, but he arrived at Paris with recommendations from Connecticut political figures and a lukewarm endorsement from Jay. Because of the crisis in relations with Morocco and Algiers, Jefferson, with some misgivings, proposed that Barclay go to Morocco and Lamb be sent to Algiers, Tripoli, and Tunis. Adams concurred in Jefferson’s proposal, but new documents were required for both men (from Jefferson, 24 Sept., below). Their letters of credence, originally intended for Barclay, needed revision because Lamb brought a letter from Congress to the emperor of Morocco, Sidi Muhammad ibn Abdallah, that duplicated much in the commissioners’ original draft. Moreover, the commissioners needed to provide Lamb with additional instructions owing to Algiers’ capture of the Maria and Dauphin, and to revise their letter to Vergennes to reflect the powers under which they now operated (Nos. VIII and IX, below). The new documents were drafted by Jefferson and sent to Adams with his letter of 24 September, below. It was left to Adams to prepare commissions for both men based on the commissioners’ own 11 March commissions, and to prepare letters of credit for Barclay and Lamb under which, as suggested by Jefferson, they would draw their drafts directly on Adams at London because of his relationship with the Dutch bankers (Nos. XI and XII, below). Adams signed all the documents and enclosed them, for Jefferson’s signature, with his letter of 2 October, which, according to its postscript, was not sent off until the 5th. For Jefferson’s receipt of that letter on the evening of 10 October, see his letter of the 11th (all below).